DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Status of Claims
Claims 1, 4, 5, 6, 8, and 15 have been amended, claims 2, 3 have been canceled, new claims 16 – 20 have been added; and claims 1 and 4 – 20 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4 – 20
As to claim 1, the term “com-shaped” is unclear. Particularly, the shape of the electrode has not been clearly defined. For the purpose of examination: “com-shaped” is interpreted as –comb-shaped.
Claims 1, 4 – 7 and 19 are rejected based on their dependence on claim 1.
As to claim 8, the term “com-shaped” is unclear. Particularly, the shape of the electrode has not been clearly defined. For the purpose of examination: “com-shaped” is interpreted as – comb-shaped.
Claims 9 – 18 and 20 are rejected based on their dependence on claim 8.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 – 6, 8 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US 2014/0111953) in view of Murade (US 2001/0022572) and Wu et al. (US 2008/0007515).
As to claim 1, McClure discloses a touch substrate (80 of fig. 4) comprising: a touch detection region (portion 104 of fig. 4) provided with a touch electrode for identifying a touch signal (touch sensor capacitive electrodes 82 and 84 of fig. 4); and a sensing detection region (region comprising components 24, 22, 20 of fig. 4 
In the same field of endeavor, Murade discloses providing a shield wiring (80 and 82 and figs. 1 and 2) between different wiring components of a display device (shied wiring prided between signal lines VID1 to VID6 and clock lines CLX and CLX’ fig. 2) with a fixed potential applied to the shield wiring (fixed potential applied to the shield wirings [0092 – 0094]), the shield wiring is applied to suppress noise between wirings [0092].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure and the teachings of Murade, such that a shield wiring was provided at an adjacent position of the touch detection region and the sensing detection region, and the shield wiring was configured to shield signal transmission between the touch electrode and the sensing electrode, with motivation to suppress noise transmission between the respective wirings (Murade [0092]). 

In the same field of endeavor, Wu discloses a light sensing electrode (fig. 4), the sensing electrode comprises an environment light sensing electrode [0011], [0019], [0023], wherein the environment light sensing electrode comprises a monolithic electrode arranged in a lower layer (layer 3414 of fig. 6) and a com-shaped electrode arranged in a staggered manner in an upper layer (electrode 3415 of fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure in view of Murade and the teachings of Wu, such that the electrode structure was provided as disclosed by Wu, with motivation to provide a light sensor with improved sensitivity (Wu, [0020]).
As to claim 4 (dependent on 1), McClure discloses the touch substrate, wherein the environment signal comprises an environment light signal (ambient light sensing [0060], inherently senses environment light).  
As to claim 5 (dependent on 1), McClure discloses the touch substrate, wherein the sensing electrode comprises a distance sensing electrode (components 24 may include proximity sensors [0060]), the environment signal comprises a distance signal (proximity sensing [0060], inherently identifies distance); but does not disclose a second 
In the same field of endeavor, Murade discloses providing a shield wiring (80 and 82 and figs. 1 and 2) between different wiring components of a display device (shied wiring prided between signal lines VID1 to VID6 and clock lines CLX and CLX’ fig. 2) with a fixed potential applied to the shield wiring (fixed potential applied to the shield wirings [0092 – 0094]), the shield wiring is applied to suppress noise between wirings [0092].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure and the teachings of Murade, such that a shield wiring was provided between the distance sensing electrode and the environment light sensing electrode, and the shield wiring was configured to shield signal transmission between the distance sensing electrode and the environment light sensing electrode, with motivation to suppress noise transmission between the respective wirings (Murade [0092]).
As to claim 6 (dependent on 5), McClure discloses the touch substrate, but does not explicitly disclose that a size of the distance sensing electrode is larger than a size of the touch electrode. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change relative size/proportions of the device such that the size of the distance sensing electrode was larger than a size of the touch electrode which would have only required a routine skill Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
As to claim 8, McClure discloses a touch display panel comprising: 1072046160 V.1a display panel (figs. 1 and 4); and a touch substrate provided on the display panel (substrate 80 of fig. 4), the touch substrate comprising a touch detection region (portion 104 of fig. 4) and a sensing detection region (portion comprising components 24, 22, 20 of fig. 4 corresponding to 24 and 28 of fig. 1); the touch detection region being provided with a plurality of touch electrodes for identifying a touch signal (touch sensor capacitive electrodes 82 and 84 of fig. 4); the sensing detection region being provided with a sensing electrode for identifying an environment signal (sensors 28 and 24 of fig. 4 [0060 – 0065]), but does not disclose a first fixed potential line is provided at an adjacent position of the touch detection region and the sensing detection region, and the first fixed potential line is configured to shield signal transmission between the touch electrodes and the sensing electrode, wherein the sensing electrode comprises an environment light sensing electrode, wherein the environment light sensing electrode comprises a monolithic electrode arranged in a lower layer and a com-shaped electrode arranged in a staggered manner in an upper layer.  
In the same field of endeavor, Murade discloses providing a shield wiring (80 and 82 and figs. 1 and 2) between different wiring components of a display device (shied wiring prided between signal lines VID1 to VID6 and clock lines CLX and CLX’ fig. 2) with a fixed potential applied to the shield wiring (fixed potential applied to the shield wirings [0092 – 0094]), the shield ding is applied to suppress noise between wirings [0092].

McClure discloses a sensing electrode comprising environmental light sensing electrode (components 24 are ambient light sensors [0060]), but McClure in view of Murade fails to disclose that the sensing electrode comprises an environment light sensing electrode, wherein the environment light sensing electrode comprises a monolithic electrode arranged in a lower layer and a com-shaped electrode arranged in a staggered manner in an upper layer.  
In the same field of endeavor, Wu discloses a light sensing electrode (fig. 4), the sensing electrode comprises an environment light sensing electrode [0011], [0019], wherein the environment light sensing electrode comprises a monolithic electrode arranged in a lower layer (metal layer 2412 of fig. 4) and a com-shaped electrode arranged in a staggered manner in an upper layer (electrode 2415 of fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure in view of Murade and the teachings of Wu, such that the electrode structure was provided as disclosed by Wu, with motivation to provide a light sensor with improved sensitivity (Wu, [0020]).
claim 9 (dependent on 8), McClure discloses the touch display panel, wherein the display panel comprises a display region (region 16 of fig. 1) and a non-display region (region outside of 16 of fig. 1); the touch detection region is provided in the display region (fig. 1 and 4 [0028]), and the sensing detection region is provided in the non-display region (22 – 28 of fig. 1).  
As to claim 10 (dependent on 9), McClure discloses the touch display panel, wherein the non-display region (region outside of 16 of fig. 1) comprises a bezel region provided around the display region (region of 18 comprising 20 – 28 of fig. 1) and a groove region provided at one side of the display region (region comprising 20 – 28 of fig. 1); and the sensing detection region is provided in the bezel region (region comprising 20 – 28 of fig. 1).  
As to claim 11 (dependent on 9), McClure discloses the touch display panel, wherein the non-display region comprises a bezel region (region outside of 16 of fig. 1) provided around the display region (region of 18 comprising 20 – 28 of fig. 1) and a groove region provided at one side of the display region (region comprising 20 – 28 of fig. 1); and the sensing detection region is provided in the groove region (region comprising 20, 22, 24 and 28 of fig. 1).  
As to claim 12 (dependent on 9), McClure discloses the touch display panel, wherein the non-display region (region outside of 16 of fig. 1) comprises a bezel region provided around the display region (region of 18 comprising 20 – 28 of fig. 1) and a groove region provided at one side of the display region (region comprising 20 – 28 of fig. 1); and the sensing detection region is provided in the bezel region and the groove region (region comprising 20, 22, 24 and 28 provided in 18 of fig. 1).  
claim 13 (dependent on 10), McClure discloses the touch display panel, wherein the bezel region (region comprising 20 – 28 of fig. 1) provided with the sensing detection region has a light transmittance greater than that of the display region (sensors 24 are ambient light sensors [0033] inherently comprising a level of transmittance in order to detect ambient light).  
As to claim 14 (dependent on 11), McClure discloses the touch display panel, wherein the groove region provided with the sensing detection region has a light transmittance greater than that of the display region (sensors 24 are ambient light sensors [0033] inherently comprising a level of transmittance in order to detect ambient light).  
As to claim 15 (dependent on 8), McClure discloses the touch display panel, further comprising a signal detection chip (Input-output circuitry 50 of fig. 2) electrically connected to the touch electrodes and the sensing electrode [0045 -0046], the signal detection chip (circuitry 96 and/or circuits 98 of fig. 4) is configured to determine a touched position and calculate a specific coordinate according to a change of capacity of a capacitor formed by the touch electrodes arranged in a crisscrossed manner (capacitive touch sensor integrated circuit in circuits 98 may be used to convert raw capacitance measurements made using electrodes 84 and 82 into touch input data [0062]).  
As to claim 16 (dependent on 8), McClure discloses the touch display panel, wherein the environment signal comprises an environment light signal (ambient light sensing [0060], inherently senses environment light).  
claim 17 (dependent on 8), McClure discloses the touch display panel, wherein the sensing electrode comprises a distance sensing electrode (components 24 may include proximity sensors [0060]), the environment signal comprises a distance signal (proximity sensing [0060], inherently identifies distance); but does not disclose a second fixed potential line is provided between the distance sensing electrode and the environment light sensing electrode, and the second fixed potential line is configured to shield signal transmission between the distance sensing electrode and the environment light sensing electrode.  
In the same field of endeavor, Murade discloses providing a shield wiring (80 and 82 and figs. 1 and 2) between different wiring components of a display device (shied wiring prided between signal lines VID1 to VID6 and clock lines CLX and CLX’ fig. 2) with a fixed potential applied to the shield wiring (fixed potential applied to the shield wirings [0092 – 0094]), the shield wiring is applied to suppress noise between wirings [0092].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure and the teachings of Murade, such that a shield wiring was provided between the distance sensing electrode and the environment light sensing electrode, and the shield wiring was configured to shield signal transmission between the distance sensing electrode and the environment light sensing electrode, with motivation to suppress noise transmission between the respective wirings (Murade [0092]).
As to claim 18 (dependent on 17), McClure discloses the touch display panel, but does not explicitly disclose that a size of the distance sensing electrode is larger Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)).
As to claim 20 (dependent on 10), McClure discloses the touch display panel, wherein the groove region (region comprising 20 – 28 of fig. 1) is provided with an optical element (camera 26 of fig. 1), the sensing detection region (region comprising 20, 22, 24 and 28 of fig. 1) is provided in the groove region (region comprising 20 – 28 of fig. 1), and avoid a position of optical element in the groove region (fig. 1).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Murade, Wu and Chang et al. (US 2011/0108728).
As to claim 7 (dependent on 4), McClure discloses the touch substrate, but does not explicitly disclose that the environment light sensing electrode is made of a transparent photosensitive material.  
In the same field of endeavor, Chang discloses an ambient light sensor (TITLE), wherein ambient light sensing electrode is made of a transparent photosensitive material (transparent upper electrode [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure and .

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Murade, Wu and Jin et al. (US 2017/0338271).
As to claim 19 (dependent on 1), McClure in view of Murade and Wu discloses the touch display panel, comprising the monolithic electrode configured to detect an intensity change of the environment light of the display device and comb-shaped electrodes configured to cut the monolithic electrode in the lower layer into different regions (fig. 6, [0023]), but fails to disclose that the monolithic electrode is doped with metal, the comb-shaped electrodes is doped with metal.  
In the same field of endeavor, Jin discloses a light sensitive device (fig. 1), comprising two electrode layer with photoactive layer therebetween, wherein top and bottom electrodes are doped with metal oxide [0043].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McClure in view of Murade and Wu and the teachings of Jin, such that sensing electrode comprising the environment light sensing was further improved by providing multilayered photo detective structure as disclosed by Jin, such that both the monolithic and comp electrodes were doped with metal as disclosed by Jin, with motivation to provide a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 11 and 13 filed 12/10/2020 have been fully considered but they are not persuasive.
As to Applicant’s argument that: “a groove region provided at one side of the display region; and the sensing detection region is provided in the groove region,” the Examiner respectfully disagrees. McClure discloses a groove region provided at one side of the display region (region comprising 20 – 28 of fig. 1); and the sensing detection region is provided in the groove region (region comprising 20, 22, 24 and 28 of fig. 1), the claims does not state that the groove region is provided at only one side of the display region.
As to Applicant’s argument that: McClure fails to teach "the bezel region provided with the sensing detection region has a light transmittance greater than that of the display region,” the Examiner respectfully disagrees. Applicant refers to paragraph [0030] of McClure that teaches opaque masking material, however, in [0030], McClure states that opaque masking material may hide internal device components. McClure in [0033] further states that ambient light sensor [24] may contain a photodetector that 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623